Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                 Mar 04 2013, 9:43 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

STEVEN J. HALBERT                               ROBERT J. HENKE
Carmel, Indiana                                 DCS Central Administration

                                                PATRICK M. RHODES
                                                Indiana Department of Child Services
                                                Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

IN RE THE INVOLUNTARY TERMINATION               )
OF THE PARENT-CHILD RELATIONSHIP OF             )
T.J.:                                           )
                                                )
S.J.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
                vs.                             )      No. 49A04-1207-JT-342
                                                )
THE INDIANA DEPARTMENT OF CHILD                 )
SERVICES,                                       )
                                                )
        Appellees-Petitioner,                   )
                                                )
        and                                     )
                                                )
CHILD ADVOCATES, INC.,                          )
                                                )
        Co-Appellee.                            )
                                                )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Marilyn A. Moores, Judge
                                 The Honorable Larry Bradley, Magistrate
                                     Cause No. 49D09-1201-JT-1040


                                                March 4, 2013

                    MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge


          S.J. (Mother) appeals the involuntary termination of her parental rights to her child,

T.J. Mother challenges the sufficiency of the evidence supporting the juvenile court’s

judgment.

          We affirm.

          Mother is the biological mother of T.J., born in December 2006. 1 The facts most

favorable to the trial court’s judgment reveal that in November 2004, the Marion County

office of the Indiana Department of Child Services (DCS) filed a petition alleging that

Mother’s two older children, C.C. and J.R., were children in need of services (CHINS). 2 In

the petition, DCS alleged that C.C. and J.R. were CHINS because Mother suffered from

hallucinations and had been physically abusive to C.C. The petition alleged further that the

Marion County Sheriff’s Department had admitted Mother to a mental health treatment

center because she was a threat to herself and others, and that there was no one available to



1
    The identity of T.J.’s father is unknown.
2
  We note that at some points in the record, J.R. is referred to as J.J. We note further that at the time of the
termination hearing at issue in this appeal, J.R. was living with his father and C.C. had been placed in a
residential facility. Mother’s parental rights to J.R. and C.C. have apparently not been terminated, and we
therefore limit our recitation of the facts pertinent to the juvenile court’s termination of Mother’s parental
rights to T.J.

                                                       2
care for C.C. and J.R. at that time. After a series of hearings, C.C. and J.R. were adjudicated

CHINS and formally removed from Mother’s custody. At the dispositional hearing in that

matter, the court appointed a public defender for Mother due to her “mental health issues and

[her] behavior in Court[.]” Exhibit Volume at 9. The court also ordered Mother to participate

in a variety of services, and the CHINS proceeding closed in 2007 after Mother completed

services.

       Mother again became involved with DCS in April 2011. At that time, DCS filed a

petition alleging that then four-year-old T.J. was a CHINS because Mother had been

incarcerated since September 2010 3 and T.J. had been living with various relatives since that

time. T.J. had lived with an aunt since January 2011, but the aunt informed DCS that she was

no longer able to care for T.J. An initial hearing was held on April 26, 2011, at which

Mother did not appear due to her incarceration. The court appointed a guardian ad litem

(GAL) for T.J., granted DCS temporary wardship over T.J., and maintained T.J.’s placement

with her aunt. On May 16, 2011, the juvenile court conducted a continued initial hearing, at

which Mother did not appear because she was still incarcerated. The court appointed counsel

for Mother and entered a denial of the CHINS allegations on Mother’s behalf, and continued

T.J.’s placement with her aunt. A pretrial conference was held on June 6, 2011, at which

counsel appeared on Mother’s behalf and DCS informed the court that Mother remained

incarcerated with a release date of July 21, 2011. The parties submitted stipulations that



3
  It appears from the record that Mother was incarcerated after violating her probation on a 2009 theft
conviction.

                                                  3
Mother was incarcerated and therefore unable to appropriately parent T.J. The court

accepted the stipulations, granted wardship to DCS, and set the matter for a dispositional

hearing.

       On June 27, 2011, the juvenile court conducted a dispositional hearing, at which

Mother again did not appear due to her incarceration. As a result of the hearing, the trial

court issued a dispositional order incorporating a Parent Participation Plan (PPP) directing

Mother to successfully complete a number of tasks and services designed to address her

parenting issues. Among other things, Mother was ordered to: (1) secure and maintain a

legal and stable source of income; (2) obtain and maintain suitable housing; (3) participate in

and successfully complete a home-based counseling program and follow any

recommendations of the counselor; (4) complete a parenting assessment through Children’s

Bureau or Pleasant Run Children’s Homes and successfully complete all recommendations

developed as a result of the assessment; (5) complete a psychological evaluation as referred

and approved by DCS; and (6) complete any current or subsequently handed down prison

sentences and comply with any terms of probation and/or parole.

       Mother was released from prison in July 2011. Upon Mother’s release, Family Case

Manager (FCM) Kelli Harrison made service referrals for Mother to do home-based therapy,

a comprehensive mental health assessment, and supervised visitation. Mother began

participating in supervised visitation and completed the mental health assessment with

Christopher Houston of Dockside Services. During the assessment, Mother denied having a

history of mental illness or being prescribed medications. Mother also stated that she did not


                                              4
need mental health services and did not understand why she had been referred for a

psychological assessment. Houston recommended that Mother see a psychiatrist for a

medication review, but Mother did not follow through with his recommendation. Mother

participated in home-based therapy for a short time, but services were terminated because of

Mother’s lack of engagement.

        A review hearing was held on October 3, 2011, at which Mother failed to appear.

Thereafter, Mother was arrested for a parole violation. 4 Another hearing was held on

December 5, 2011, at which Mother did not appear due to her incarceration. DCS requested

Mother’s visitation be suspended because Mother was “verbally abusive and is in and out of

jail and is not taking her medication for schizophrenic [sic].” Exhibit Volume at 51.

Additionally, the GAL requested that T.J. be placed with her current foster mother. The

juvenile court granted both requests.

        On January 10, 2012, while Mother remained incarcerated, DCS filed its Petition for

Involuntary Termination of the Parent-Child Relationship. Upon her release from prison on

January 17, 2012, Mother was admitted to LaRue Carter Memorial Hospital, where she

received treatment for schizophrenia. On February 3, 2012, the juvenile court held an initial

hearing on the termination petition. Mother was unable to appear because she was still in

LaRue Carter, so the juvenile court continued the hearing until February 24, 2012. Despite

being released from LaRue Carter and notified of the hearing, Mother did not appear for the



4
 It appears from the record that Mother violated her parole by committing residential entry at her sister’s
home.

                                                    5
February 24 hearing, and the matter was continued until March 9, 2012. Mother appeared for

the March 9 hearing, and the juvenile court entered a denial on her behalf and appointed a

public defender.

          On May 30, 2012, the juvenile court conducted an evidentiary hearing on the

termination petition. At the hearing, Mother denied that she had been diagnosed with any

mental health problems and testified that she was sent to LaRue Carter because she was

homeless and pregnant. 5 Mother admitted being prescribed Haldol in the past and that she

had been prescribed Thorazine and Lipotal at LaRue Carter, but stated that she did not fill

those prescriptions upon her release. Mother also testified that she was participating in

parenting classes and counseling, both of which she paid for herself. Mother testified that

she had not been ordered to complete parenting classes, but indicated that she had begun

parenting classes on her own approximately three weeks before the termination hearing and

had completed only two classes. Mother did not receive these services through DCS, and she

did not present any evidence documenting her participation in parenting classes. Mother

testified that she had signed up for counseling the week before the termination hearing and

had not yet had any sessions. Mother indicated that she was going to the counselor for “a

short visit” because she need to “get over [her] past and all the Courts” and “mov[e] on.”

Transcript at 15.

          Houston also testified at the termination hearing and indicated that Mother “danc[ed]

around” the issue of her mental illness during the mental health assessment. Id. at 33.


5
    Mother’s pregnancy ended in a miscarriage.

                                                 6
Houston testified that Mother avoided questions and denied having a history of mental illness

and being prescribed medications. Houston testified further that he observed Mother exhibit

a number of psychotic symptoms during the interview, including an affect incongruent with

her mood, a rigid thought process, and describing bizarre experiences. Mother stated to him

that everyone around her was “disgusting and immoral,” but she was unable to describe what

that meant. Id. at 36. Houston also testified that he administered a psychological assessment

designed to evaluate mother’s parenting and child-rearing attitudes. Houston summarized the

results of the assessment as follows:

       [Mother] is a high risk for low levels of empathy, restricting power and
       independence, and reversal of family roles. An individual scoring high risk for
       these categories may have difficulties handling the stress of parenting and lack
       nurturing skills. Parents scoring high risk for low empathy may find it much
       easier to hit a child rather than discipline them. [Mother’s] scores suggest she
       may not understand children’s needs or holds little value regarding their needs.
        She may also be at a high risk for having enmeshed boundaries with her
       children and using them to meet her own needs. Individuals scoring high risk
       for restricting power and independence in children may exhibit unrealistic
       expectations of childhood obedience and use physical threats to enforce
       obedience.

Exhibit Volume at 191. Houston was of the opinion that Mother had “no insight into . . . the

difficulties she was struggling with.” Transcript at 46.

       FCM Harrison also testified at the termination hearing. She testified that Mother had

not completed a parenting assessment and that Mother’s home-based therapy was terminated

unsuccessfully just before Mother went back to jail in October 2011 because Mother “was

not successfully participating” and “they were mainly just transporting [her] to visits and

back.” Id. at 69. FCM Harrison also testified that Mother’s supervised visitation had been


                                              7
suspended. FCM Harrison testified that she had to refer Mother for a comprehensive mental

health assessment twice, but that Mother had completed the assessment. FCM Harrison was

unable to refer Mother for the psychiatric evaluation recommended as a result of the mental

health assessment because Mother went back to jail. FCM Harrison testified further that

Mother had admitted to being diagnosed with schizophrenia at one point, but that she was “in

complete denial now.” Id. at 58. FCM Harrison testified further that Mother had left

threatening messages for her and her supervisor, and was of the opinion that Mother’s

untreated mental illness posed a risk to T.J.’s safety. FCM Harrison stated that T.J. was very

bonded to her foster mother, who wants to adopt T.J.

       Finally, GAL Jamie Walden testified. GAL Walden testified that Mother became

agitated when she brought up her mental health issues and refused to talk about them.

Mother denied having been diagnosed with schizophrenia and told GAL Walden that she

“just needed a little bit of therapy” and that she would “do one session and then move on.”

Id. at 87. GAL Walden testified further that Mother stated that she was not responsible for

the removal of her children and that other people were always lying about her.

       At the conclusion of the hearing, the juvenile court took the matter under advisement.

On June 4, 2012, the juvenile court entered its judgment terminating Mother’s parental rights

to T.J. Mother now appeals.

       Initially, we note that when reviewing the termination of parental rights, we will not

reweigh the evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258

(Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence and reasonable


                                              8
inferences most favorable to the judgment. Id. In deference to the juvenile court’s unique

position to assess the evidence, we will set aside the court’s judgment terminating a parent-

child relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204 (Ind. Ct. App.

1999), trans. denied. Thus, if the evidence and inferences support the juvenile court’s

decision, we must affirm. Id.

       Here, the juvenile court made detailed findings in its order terminating Mother’s

parental rights to T.J. Where the juvenile court enters specific findings of fact and

conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143 (Ind. 2005). First, we determine whether the evidence

supports the findings, and second we determine whether the findings support the judgment.

Id. “Findings are clearly erroneous only when the record contains no facts to support them

either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

judgment is clearly erroneous only if the findings do not support the juvenile court’s

conclusions or the conclusions do not support the judgment thereon. Quillen v. Quillen, 671

N.E.2d 98.

       We recognize that the traditional right of parents to “establish a home and raise their

children is protected by the Fourteenth Amendment of the United States Constitution.” In re

M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although parental rights are of

a constitutional dimension, the law provides for the termination of these rights when parents

are unable or unwilling to meet their parental responsibilities. In re R.H., 892 N.E.2d 144

(Ind. Ct. App. 2008). In addition, a juvenile court must subordinate the interests of the


                                              9
parents to those of the child when evaluating the circumstances surrounding the termination.

In re K.S., 750 N.E.2d 832 (Ind. Ct. App. 2001).

        Before an involuntary termination of parental rights may occur in Indiana, the State is

required to allege and prove, among other things:

        (B)      that one (1) of the following is true:

                 (i)      There is a reasonable probability that the conditions that resulted
                          in the child’s removal or the reasons for placement outside the
                          home of the parents will not be remedied.

                 (ii)     There is a reasonable probability that the continuation of the
                          parent-child relationship poses a threat to the well-being of the
                          child.

                 (iii)    The child has, on two (2) separate occasions, been adjudicated a
                          child in need of services.

Ind. Code Ann. § 31-35-2-4(b)(2)(B) (West, Westlaw through end of 2011 1st Regular

Sess.). 6 The State’s burden of proof for establishing these allegations in termination cases “is

one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009)

(quoting Ind. Code Ann. § 31-37-14-2 (West, Westlaw through end of 2011 1st Regular

Sess.)). If the court finds that the allegations in a petition described in section 4 of this

chapter are true, the court shall terminate the parent-child relationship. I.C. § 31-35-2-8

(West, Westlaw through end of 2011 1st Regular Sess.).

        On appeal, Mother challenges the sufficiency of the evidence supporting the juvenile




6
  We observe that I.C. § 31-35-2-4 was amended by Pub. L. No. 48-2012 (eff. July 1, 2012). The changes to
the statute became effective after the filing of the termination petition involved herein and are not applicable to
this case.

                                                       10
court’s findings as to subsection (b)(2)(B) of the termination statute cited above. 7 See I.C. §

31-35-2-4(b)(2). We first note DCS needed to establish only one of the three requirements of

subsection (b)(2)(B) by clear and convincing evidence before the juvenile court could

terminate parental rights. See In re L.V.N., 799 N.E.2d 63 (Ind. Ct. App. 2003). Here, the

juvenile court found DCS presented sufficient evidence to satisfy two of those requirements,

namely, that there is a reasonable probability the conditions resulting in T.J.’s removal or

continued placement outside Mother’s care will not be remedied and that the continuation of

the parent-child relationship poses a threat to T.J.’s well-being. See I.C. § 31-35-2-

4(b)(2)(B)(i), (ii). We focus our inquiry on the requirements of subsection (b)(2)(B)(i)—that

is, whether there was sufficient evidence to establish a reasonable probability that the

conditions resulting in T.J.’s removal or continued placement outside Mother’s care will not

be remedied. 8

        In making such a determination, a juvenile court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing, taking into consideration evidence

of changed conditions. In re J.T., 742 N.E.2d 509 (Ind. Ct. App. 2001), trans. denied. The

court must also evaluate the parent’s habitual patterns of conduct to determine whether there


7
 Mother does not challenge the sufficiency of the evidence supporting the juvenile court’s findings regarding
the remaining elements of Indiana’s termination statute, including whether the child was removed from
Mother’s care for the requisite amount of time, whether termination of parental rights is in T.J.’s best interests,
and whether there is a satisfactory plan for the future care and treatment of the child. See I.C. § 31-35-2-
4(b)(2)(A), (C), and (D). Mother has therefore waived appellate review of these issues. See Davis v. State,
835 N.E.2d 1102 (Ind. Ct. App. 2005) (concluding that failure to present a cogent argument or citation to
authority constitutes waiver of issue for appellate review), trans. denied.
8
 Accordingly, we need not address Mother’s arguments with respect to the juvenile court’s finding that there
was a reasonable probability that continuation of the parent-child relationship poses a threat to T.J.’s well-
being.

                                                       11
is a substantial probability of future neglect or deprivation of the child. In re M.M., 733

N.E.2d 6 (Ind. Ct. App. 2000). Similarly, courts may consider evidence of a parent’s prior

criminal history, drug and alcohol abuse, history of neglect, failure to provide support, and

lack of adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

Children, 762 N.E.2d 1244 (Ind. Ct. App. 2002), trans. denied. The juvenile court may also

consider the services offered to the parent by a county office of the Indiana Department of

Child Services and the parent’s response to those services as evidence of whether conditions

will be remedied. Id.

       Mother argues that the sole reason for T.J.’s removal, i.e., Mother’s incarceration, was

remedied by the time of the termination hearing because Mother had been released and there

was no evidence that she would be incarcerated again in the future. We have previously

explained, however, that the language of Indiana’s termination statute makes clear that “it is

not just the basis for the initial removal of the child that may be considered for purposes of

determining whether a parent’s rights should be terminated, but also those bases resulting in

the continued placement outside of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

2005), trans. denied.

       The juvenile court made the following relevant findings:

       6. [Mother] was released from prison in July of 2011. Court ordered services
       toward reunification were referred.

       7. Services [Mother] was to complete include home based counseling, to
       undergo a parenting assessment and follow recommendations, and undergo a
       psychological evaluation.

       8. Home based services commenced in August 2011, but ended unsuccessfully

                                              12
due to becoming just transportation for visitation and [Mother’s] subsequent
re-incarceration due to violating the terms of her parole.

9. A parenting assessment was not referred. Parenting skills became a
concern for [DCS].

10. [Mother’s] mental health issues were a concern during the CHINS case.
She had a prior CHINS case open for a substantial period of time in which she
received mental health treatment, and she spent a month at LaRue Carter
Memorial Hospital after her release from prison in January 2012.

11. Upon her admission to LaRue Carter, [Mother] presented as having a
blunted affect, loose association thought process, and paranoid. Her
insight/judgment was deemed questionable.

12. After a month of taking medications, [Mother] was discharged with
positive mood, affect, and thought process and content. However, her insight
was still judged to be poor and her judgment questionable.

13. While at LaRue Carter[, Mother] was diagnosed with Schizophrenia,
Paranoid Type, Episodic with Interepisode Residual Symptoms.

14. [Mother] was discharged with the recommendations of making an intake
appointment at a mental health clinic and continue discharge medications for
schizophrenia and anxiety. She did not follow up on the recommendations.

15. [Mother] admitted a diagnosis of Schizophrenia to the family case
manager.

16. After a second referral, [Mother] completed a comprehensive
psychological assessment. Although it was recommended that she receive
therapy and complete a psychiatric assessment to be evaluated for anti-
psychotic medication, [Mother] did not follow up.

17. [Mother] denied having mental health issues or the need for medications at
trial. She has plans to take a therapy session.

18. Whether from rigidity in thinking or a lack of reality, [Mother’s] testimony
and her statements to at least one service provider, the family case manager
and Guardian ad Litem evidences that [Mother] has little or no insight into her
problems. She became agitated and angry during the Guardian ad Litem’s
testimony, and had been angry and threatening to the family case manager.

                                      13
       19. [Mother] has a history of having independent housing, living with
       relatives when not incarcerated. She has maintained appropriate housing for
       the last three months.

       20. [Mother] receives Social Security Disability in the amount of $812.00, and
       [T.J.] receives $55.00. [Mother] has acknowledged that her social security is
       not a lot to provide for the children. She has future plans to participate in a
       jobs program.

       21. There is a reasonable probability that the conditions that resulted in
       [T.J.’s] removal and continued placement outside the home will not be
       remedied by her mother. More than a year has passed since the CHINS matter
       was filed and home based services, a parenting assessment with
       recommendation follow up, and mental health services still need to be
       successfully completed before reunification could occur. [Mother] did not
       follow up on mental health recommendations twice during the CHINS case,
       and the result is the major road block to reunification, being that she has little
       or no insight into her mental health diagnosis, or other problems standing in
       the way of reunification. Instead, she blames others for her problems, and
       appears confused with the history of the CHINS case and why there is a
       termination case.

Appellant’s Appendix at 11-12.

       These findings were more than sufficient to support the juvenile court’s conclusion

that there was a reasonable probability that the reasons for T.J.’s removal and continued

placement outside Mother’s care will not be remedied. It is evident the juvenile court’s

conclusion in this regard was based primarily on Mother’s failure to meaningfully engage in

the services required by the PPP and her denial and lack of insight with respect to her mental

health issues. While Mother made some progress by being released from jail (after being re-

incarcerated for a parole violation) and securing stable housing, her denial of her mental

health issues and refusal to engage in services designed to address those issues has been

constant. Indeed, at the termination hearing, Mother still denied that she had been diagnosed

                                              14
with schizophrenia or prescribed medication for her illness, despite the introduction of

overwhelming evidence to the contrary. Mother did not follow Houston’s recommendation

that she seek a psychiatric evaluation, and she testified that she did not continue taking her

prescriptions after being released from LaRue Carter. Mother testified further that she first

signed up for therapy one week before the termination hearing and had not yet attended a

session, and she told GAL Walden that she intended to go to only one therapy session.

Mother also failed to successfully complete home-based therapy or a parenting assessment.

       Despite these findings, Mother argues that she should have been given more time to

engage in services, arguing that “[s]ervices and visitation were terminated after

approximately two months.” Appellant’s Brief at 7. The CHINS proceedings in this matter

commenced in April 2011, and the termination proceedings began in January 2012,

culminating in the termination hearing on May 30, 2012. Thus, the proceedings leading up to

the termination spanned over a year. We acknowledge that Mother spent the majority of this

time incarcerated. This court has repeatedly recognized, however, that “[i]ndividuals who

pursue criminal activity run the risk of being denied the opportunity to develop positive and

meaningful relationships with their children.” See, e.g., Castro v. State Office of Family &

Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006), trans. denied.

       Moreover, where a parent’s “pattern of conduct shows no overall progress, the court

might reasonably find that under the circumstances, the problematic situation will not

improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). Throughout the course of

the proceedings, Mother made no lasting progress toward recognizing and effectively


                                             15
addressing her mental health issues, and continued to deny at the termination hearing that she

suffered from mental health problems. Moreover, during the two- or three-month period

Mother was not incarcerated or otherwise confined, Mother did not participate successfully in

home-based therapy. The juvenile court could reasonably infer that this pattern would

continue even if Mother were given additional time. Additionally, the juvenile court’s

decision to terminate Mother’s parental rights was not, as Mother contends, based solely on

the fact that Mother suffered from a mental illness—rather, it was based on Mother’s failure

to successfully complete services and follow recommendations, including those related to

addressing her mental health issues, and her continued denial and lack of insight into her

mental health issues. Mother’s arguments that she made progress toward reunification by

completing her prison sentence, obtaining a stable home, and enrolling in counseling and

parenting classes are simply requests to reweigh the evidence, which we will not do on

appeal.

       Mother also takes issue with the juvenile court’s finding number 8 on appeal, arguing

that it is “vague and erroneous[.]” Appellant’s Brief at 7. Specifically, Mother argues that

the juvenile court’s finding that home-based services were terminated unsuccessfully in part

because of Mother’s incarceration contradicts FCM Harrison’s testimony that home-based

services were discontinued before Mother went back to jail. FCM Harrison did testify that

home-based therapy was terminated “right before [Mother] went to jail.” Transcript at 53.

Later in her testimony, however, and in response to the court’s question, “Did home[-]based

therapy terminate because of the incarceration?”, FCM Harrison stated “That and because she


                                             16
was not successfully participating.” Id. at 69. In light of this testimony, we cannot conclude

that the juvenile court’s finding that Mother’s incarceration contributed to the termination of

home-based services was clearly erroneous. In any event, we are at a loss as to how a finding

that services were terminated prior to Mother’s re-incarceration, based solely on her failure

to meaningfully engage in those services, would have altered the juvenile court’s ultimate

conclusion.

       Mother also argues that “[t]here was no testimony from any witness with personal

knowledge concerning why home based services or visitation was ended.” Appellant’s Brief

at 7. Mother claims than FCM Harrison testified that she received recommendations from

the home-based therapist and visitation coordinator that these services should be terminated,

but that her testimony as to the reasons these recommendations were made was not admitted

for the truth of the matter asserted.

       In support of this assertion, Mother directs our attention to a portion of the transcript

that is relevant only to the question of why visitation was suspended. Specifically, when

FCM Harrison testified that she sought suspension of Mother’s supervised visitation based on

the visitation supervisor’s reported concerns with mother’s parenting skills, Mother raised a

hearsay objection. The trial court allowed the testimony, but indicated that it would not

consider FCM Harrison’s testimony in this regard for the truth of the matter asserted. As an

initial matter, we note that the juvenile court made no findings concerning the suspension of

Mother’s visitation, so it does not appear that the juvenile court considered the reasons for

the suspension in its decision to terminate Mother’s parental rights. Moreover, the record


                                              17
contains substantive evidence of the reasons why visitation was suspended. The juvenile

court’s order suspending Mother’s visitation was admitted into evidence with no restrictions

on its use. The order indicates that DCS sought suspension of visitation because Mother was

“verbally abusive and is in and out of jail and is not taking her medication for schizophrenic

[sic].” Exhibit Volume at 51. Mother does not challenge the admission of the affidavit on

appeal.

        With respect to home-based therapy, Mother has not directed our attention to any

portion of the record indicating that FCM Harrison’s testimony with respect to the reasons

why services were terminated was admitted for limited purposes. In response to the court’s

questions, and without objection from Mother, FCM Harrison testified that services were

terminated because Mother was not “successfully participating” and was using the services

primarily as a mode of transportation to and from visitation, and because mother was re-

incarcerated. Transcript at 69. Thus, the juvenile court’s finding that home-based services

were terminated because they had become “just transportation for visitation” is not clearly

erroneous. Appellant’s Appendix at 11.

        This court will reverse a termination of parental rights “only upon a showing of ‘clear

error’– that which leaves us with a definite and firm conviction that a mistake has been

made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly v. Blackford

Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find no such error

here.

        Judgment affirmed.


                                              18
NAJAM, J., and BRADFORD, J., concur.




                                       19